Case 1:19-cv-02521-LDH-RER Document 85 Filed 02/26/21 Page 1 of 2 PageID #: 1614

                                                                             Alexander Shiryak, Esq.
                                                                               Dustin Bowman, Esq.
                                                                               Mark Anderson, Esq.
                                                                               Navpreet K. Gill, Esq.
                                                                        Alexander Kadochnikov, Esq.

                        80-02 Kew Gardens Road, Suite 600, Kew Gardens, New York
                                  Tel: (718)-577-3261        Fax: (718)744-2455

 February 26, 2021

 Via ECF
 Magistrate Judge Ramon E. Reyes Jr.
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East, Rm. N208
 Brooklyn, NY 11201

        Re:     Kaikov v. Kaikov et al.
                Docket # 1:19-cv-02521-JBW-RER
                Joint Motion for Extension of Discovery Deadlines


 Dear Judge Reyes,

 This Firm represents defendants Kaikov, Pacific 2340 Corp., Royal A&K Realty Group Inc.,
 A&E.R.E. Management Corp., NY Prime Holding LLC, AG Realty Bronx Corp, (“Defendants”)
 in the above referenced matter.

 This is a second joint request for extension of deposition discovery deadlines.

 On January 27, 2021, You issued an Minute Order extending time to complete depositions.

 To date, the parties have completed depositions of Plaintiff, and Defendant respectively.
 Additionally, the parties completed the depositions of several non-parties.

 Defendant completed depositions of Khanan and Ariel Kaikov – Plaintiff’s sons. Plaintiff began
 the deposition of Ralph Fayziev, but the deposition had to be adjourned because of Mr. Fayziev
 counsel’s emergency issue.

 The deposition of non-party Ms. Ovcharenko, scheduled for February 25, 2021, had to be
 rescheduled due to her illness and technical issues with the internet in her residence.

 Also, after deposition of the Plaintiff, Defendant determined that a deposition of Plaintiff’s
 brother and his wife is necessary, because in Defendant’s view, these witnesses have information
 relevant to the issue in the case. For example, Plaintiff’s brother controlled the corporation that
 made supposedly made a $100,000 transfer towards the “joint investment.”
Case 1:19-cv-02521-LDH-RER Document 85 Filed 02/26/21 Page 2 of 2 PageID #: 1615

         In addition, the Court has not ruled on Defendants’ objection to the Court’s order
 allowing documents production from Defendants’ accountant. Plaintiff has served a subpoena to
 testify on the accountant as well and will need to take the deposition once there is a ruling
 regarding the production of documents. Similarly, Plaintiff expects to take deposition of
 Defendants’ contractor once documents from the banks are received. See January 28, 2021
 Minute Order (allowing Plaintiff to serve Rule 45 subpoenas).

 Given counsel’s prior obligations the parties estimate that they will need additional 60 days to
 complete discovery. Accordingly, the parties jointly request that the discovery and respective
 expert discovery deadlines are extended according to the following schedule:

  Fact Discovery Deadline                          April30, 2021
  Plaintiff’s Expert Report                        May 31, 2021
  Defendant’s Counter                              June 30, 2021
  Expert Depositions                               July 30, 2021

 We thank the Court for its courtesy.

 Respectfully yours,

 /s/ Kadochnikov

 Alexander Kadochnikov

 To:    Via ECF
        All counsel of record
